DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/24/2021.  Claim 15 is new, claims 20-21 are cancelled, and claims 13-19 and 22-25 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 17-19, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,257,140 to Rogers (hereinafter Rogers).
Regarding claim 13, Rogers discloses a galvanometer mirror (mirrors 16, 18 of Fig. 1 and mirror 40 of Fig. 2) comprising: a transparent substrate (transparent semiconductor layer 64, Fig. 2); a first reflection layer (the short wave reflective stack 66, Fig. 2) arranged on one 
Regarding claim 17, Rogers discloses the first reflection layer is composed of a multi-layered film (the short wave reflective stack 66, Fig. 2).
Regarding claim 18, Rogers discloses a material for the metal film is gold, silver, copper, or aluminum (first layer 44 of silver is provided to surface the substrate, Fig. 2; col. 4, ln. 12-coo. 5, ln. 16).
Regarding claim 19, Rogers discloses each of the multi- layered films is a film including high-refractivity layers (alternate layers 56, 58, 60 and 62 are of a material which is of a higher index of refraction for the particular wavelength, for example zinc sulfide, Fig. 2) and low-refractivity layers arranged alternately and repeatedly (layers 48, 50, 52 and 54 are each layers of low index of refraction materials such as, preferably, of thorium tetrafluoride of a quarter-wave optical thickness of the wavelength of the principal beam, Fig. 2; col. 4, ln. 12-coo. 5, ln. 16).
Regarding claim 22, Rogers discloses a laser machine comprising: the galvanometer mirror according to claim 13; and a laser oscillator that emits a laser beam to be applied to the first reflection layer of the galvanometer mirror (Fig. 1).
Regarding claim 25, Rogers discloses the transparent substrate included in the galvanometer mirror is only a single transparent substrate (transparent semiconductor layer 64 
The layer 64 in Rogers is depicted as only a single transparent layer and not a combination of layers.  The language that “the transparent substrate … is only a single transparent substrate” does not exclude other layers in the structure.

Claims 13-16 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 7-5311 to Samejima (hereinafter Samejima).
Regarding claim 13, Samejima teaches a galvanometer mirror (Fig. 4) comprising: a transparent substrate (middle transparent substrate 1, Fig. 4); a first reflection layer (dielectric multilayer film D3, Fig. 4) arranged on one surface side of the substrate and causing reflection of a laser beam having a predetermined wavelength (Figs. 5-9, [0014]-[0019]); and a second reflection layer (dielectric multilayer film D1 and metal layer M, Fig. 4) arranged on the other surface side of the substrate and having higher reflectivity for a beam having a wavelength except the predetermined wavelength than the first reflection layer (Figs. 5-9, [0014]-[0019]), wherein the second reflection layer is composed of a multi-layered film (D1; [0014]-[0019]) and a metal film (metal layer M; [0014]-[0019]) formed on an outermost surface of the multi-layered film.
Alternatively, Samejima teaches a galvanometer mirror (Fig. 4) comprising: a transparent substrate (middle transparent substrate 1, Fig. 4); a first reflection layer (dielectric multilayer film D3, Fig. 4) arranged on one surface side of the substrate and causing reflection of a laser beam having a predetermined wavelength (Figs. 5-9, [0014]-[0019]); and a second 
Regarding claim 14, Samejima teaches the substrate has a thermal expansion coefficient of 1.0 x 10-6/ºC or less (silicon dioxide; [0014]-[0019]).
Regarding claim 15, Samejima teaches the substrate has transmittance of 80%/cm or more for a beam from 400 to 2000 nm (quartz/silicon dioxide; [0013]-[0019]). As this is the same material used by Applicant, the optical properties are presumed to be the same.
Regarding claim 16, Samejima teaches a material for the substrate is synthetic quartz ([0013]).
Regarding claim 23 and according to the alternative interpretation of Samejima above, Samejima teaches the metal layer (metal layer M, Fig. 4) has an inner surface (lower surface of M, Fig. 4) and an outer surface (upper surface of M, Fig. 4) opposing the inner surface, the inner surface of the metal layer is formed in direct physical contact with the outermost surface of the multi-layered film (directly in contact with transparent substrate 21 of the multilayer structure, Fig. 4), and the outer surface is an exposed surface of the galvanometer mirror (Fig. 4).
Regarding claim 24, Samejima teaches the transparent substrate is composed of synthetic quartz (“quartz substrate having a thickness of 0.5 mm was used as the substrate for these thin films”; [0047]). The disclosed quartz is chemically identical to “synthetic quartz” as “synthetic” is interpreted to limit only the process of formation of the material and does not structurally distinguish the claim over prior art.
Regarding claim 25, Samejima teaches the transparent substrate included in the galvanometer mirror is only a single transparent substrate (middle substrate 1, Fig. 4), and 
The middle substrate 1 in Samejima is depicted as only a single transparent layer and not a combination of layers.  The language that “the transparent substrate … is only a single transparent substrate” does not exclude other layers in the structure.


Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
On Page 4 of the Remarks, Applicant argues that the amended claim language reciting   “the transparent substrate … is only a single transparent substrate” overcomes the previous rejections.  The amended language does not exclude structural elements beyond the positively recited elements of the claimed invention. As drafted, Claims 13 and 25 are inclusive, open-ended structures that are anticipated by prior art devices having the recited elements in addition to element that are not recited in the claim. 
On page 5, Applicant argues “[asserting the semiconductor layer 64 in Rogers corresponds to the claimed substrate] is improper, and not based on the common technical knowledge of those skilled in the art”.  Examiner respectfully disagrees. The materials science definition of “substrate” in the Oxford English dictionary is a reasonable evidentiary standard for determining an interpretation of “substrate” in the claimed invention and recites “any bulk phase or material to which a film, coating, etc., is applied”.  The substrate need not be the material to which all films and coatings are applied.  While the semiconductor layer 64 is not the base-most 
On page 5 Applicant further argues “in the mirror of Rogers, the substrate 42 is essential as a foundation, and in this case, the substrate 42 is necessary in addition to the semiconductor layer 64, the latter of which the Examiner compares to the claimed substrate”.  Examiner agrees that substrate 42 is integrally formed in the embodiment of Rogers and there is no embodiment disclosed that is without substrate 42.  Examiner asserts in the rejection above, however, that the claim does not exclude the substrate 42 as a material of a device anticipating the claimed mirror.  Related to the transitional phrase “comprising” discussed above, the rejection points out that the prior art structure provides a sequence of materials as claimed in addition to other materials. Further, the claim does not exclude intervening materials within the sequence itself on account of the inclusive, open-ended language of the claimed invention.  In other words, Claim 25 recites “the galvanometer mirror integrally comprises, in sequence: the first reflection layer; the single transparent substrate; the multi-layered film of the second reflection layer; and the metal film of the second reflection layer” though does not exclude an embodiment having an intervening layer between any two respective layers.  The prior art devices are maintained as anticipatory of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872